FRANK, Acting Chief Judge.
A.J.Y. was committed to the Department of Juvenile Justice for an indeterminate period after having been found guilty of aggravated assault. A juvenile commitment, however, may not exceed the maximum statutory term of imprisonment applicable to adult sentencing for a given offense. R.H. v. State, 549 So.2d 742 (Fla. 2d DCA 1989). Thus we remand for the trial court to modify AJ.Y.’s commitment to reflect the five-year limit appropriate to a third degree felony. § 775.082(3)(d), Fla. Stat. (1995); *922§ 784.021(2), Fla. Stat. (1995). We otherwise affirm the adjudication.
ALTENBERND, J., and HALL, VINCENT T., (Senior) J., concur.